Citation Nr: 1433152	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  08-28 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to an initial disability rating (or evaluation) in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from 
September 1991 to September 1994, and from June 2004 to December 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2011, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  Further discussion of the AOJ's compliance with the December 2011 remand directives is provided in the Duties to Notify and Assist section below.  The matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, PTSD has been characterized by social and occupational impairment, with deficiencies in most areas, to include family relations, judgment, thinking, and mood.

2.  For the entire initial rating period on appeal, PTSD has not been manifested by total social and occupational impairment. 



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating for PTSD have been met during the initial rating period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a disability rating in excess of 70 percent for PTSD have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

The Veteran's appeal arises from his disagreement with the initial rating following the grant of service connection for PTSD.  Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).

As to the duty to assist, the Veteran was afforded a VA examination in August 2007 to evaluate PTSD.  The Board finds that this examination is adequate for rating purposes because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  The examiner reported findings pertinent to the rating criteria, offered relevant medical opinions, and provided supporting reasons for the medical opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

In December 2011, the Board remanded the case to the AOJ for additional development, to include requesting that the Veteran identify any outstanding treatment records related to the issue on appeal, and scheduling the Veteran for a VA examination to assist in determining the severity of the service-connected PTSD.  In a December 2011 letter, the AOJ requested that the Veteran identify any outstanding treatment records and provide any authorizations necessary to obtain such records.  

The AOJ also scheduled the Veteran for an examination at the Tennessee VA Medical Center (VAMC), and it was noted that the Veteran's address was outside of Tennesee VAMC's jurisdiction, so the AOJ then scheduled the Veteran for an examination at the Atlanta VAMC in August 2012 for which the Veteran failed to report.  Accordingly, the Board finds that the AOJ fully complied with the December 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Because the Veteran did not report for the August 2012 VA examination, without providing good cause, the Board will decide the appeal based on the evidence of record.  38 C.F.R. § 3.655(b) (2013).  The Board notes the representative's speculative comment, apparently not in reliance on any particular fact nor based on conversation with the Veteran, that the Veteran "may have legitimate mitigating circumstances for not reporting for this examination and therefore, should be given another chance."  The representative's May 2014 written submission was an opportunity to relate to the Board what good cause there was, had there in fact been any good cause, for the Veteran not attending the examination.  As no good cause has been related, and the representative is aware of the need for such good cause, the Board will rate the case based on the evidence that is of record, as instructed by 38 C.F.R. § 3.655(b).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA treatment records, the Veteran's statements, and a VA examination report.  The Board finds that the Veteran has had adequate opportunity to submit evidence and arguments in support of the appeal, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  In this case, the Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that the evidence of record does not reflect a change in the severity of the Veteran's PTSD over the course of the initial rating period on appeal.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2013).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The General Formula for Rating Mental Disorders, Diagnostic Code (DC) 9411, provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The symptoms cited above follow the phrase "such symptoms as" which indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the Board has not required the presence of all or most of the enumerated symptoms for any particular rating.  The list of symptoms merely provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  The Board must consider all symptoms of the veteran's condition which affect the level of occupational and social impairment.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 441-443 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. 

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130.  A GAF score between 71 through 80 is indicative that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more that slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work).  Scores ranging from 61 through 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 through 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 through 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of from 31 through 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).

PTSD Initial Rating Analysis 

The Veteran disagreed with the 30 percent initial disability rating assigned for PTSD.  He has not indicated any specific symptoms or impairments that might suggest a higher rating is warranted.  In both the notice of disagreement and substantive appeal, the Veteran just indicated he was appealing the initial rating.   The representatives have contended generally that PTSD symptoms presented a greater degree of impairment than 30 percent, though neither in the VA Form 646 (October 2008) nor in the post-remand brief (May 2014) did the representative indicate which symptoms are alleged to be present or which rating criteria for a higher rating are alleged to have been met.  The representative notes that the Veteran failed to report for a scheduled VA examination, but offers no reason for such failure to attend the examination.  

After a review of all the evidence, lay and medical, the Board finds that the evidence is in relative equipoise as to whether the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, consistent with the 70 percent rating under DC 9411 for the initial rating period on appeal.  38 C.F.R. § 4.130.  For the entire initial rating period on appeal, PTSD has been characterized by social and occupational impairment, with deficiencies in most areas, to include family relations, judgment, thinking, and mood.

At the August 2007 VA examination conducted in conjunction with the service connection claim, the Veteran reported being depressed and overwhelmed by memories of combat.  He was working as a railroad engineer, was separated from his spouse two years prior, and had custody of his two children.  He stated that his social relationships were limited to his children with no other activities or leisure pursuits.  The Veteran denied suicide attempts and history of violence.  Upon examination, the Veteran was found to have clean and neatly-groomed appearance, clear and coherent speech, normal affect, dysphoric mood, with intact judgment, attention, orientation, insight, memory, and thought process.  The Veteran had no panic attacks, suicidal ideation, or homicidal ideation.  The Veteran had recurrent and intrusive distressing recollection of the traumatic events that caused his PTSD with intense psychological distress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  The Veteran had irritability and outbursts of anger, difficulty concentrating, hyper vigilance, exaggerated startle response, and chronic sleep impairment.  The VA examiner assigned a GAF score of 45 due to serious impairment in social, family, and leisure functioning and concluded that PTSD signs and symptoms resulted in deficiencies in judgment, thinking, family relationships, and mood, but no deficiencies in work. 

VA treatment records during the appeal period showed that the Veteran reported having substantial anger and guilt, decreased interest in social relationships, decreased energy and concentration, decreased short term memory, and inability to concentrate at work.  The Veteran also indicated that he had intrusive thoughts of war images and was afraid to go out because he was afraid that people might hurt him and see that he was "crazy."  VA mental status examinations during the appeal period showed that the Veteran had neatly-groomed appearance, fair eye contact, cooperative attitude, depressed mood with congruent affect, normal speech, occasionally circumstantial thought process, sad thought content regarding his inability to be happy around his children, and problems falling and staying asleep due to excessive worrying and frequent nightmares.  The Veteran had intact sensorium with fair judgment and insight.  While the Veteran consistently denied suicidal and homicidal ideation, the record reflects that in November 2010, the Veteran reported that he checked himself into Blunt Memorial hospital for approximately four days after one suicide attempt by way of cutting his wrist/forearm and in May 2013, the Veteran reported having suicidal thoughts but no plan.  A May 2013 VA treatment record also noted that the Veteran had audiovisual hallucinations related to his PTSD.  VA GAF scores during the appeal period ranged from 40 to 60, reflecting moderate to serious symptoms or moderate to serious impairment in social and occupational functioning.

Based on the lay and medical evidence above, and resolving reasonable doubt in favor of the Veteran, the Board finds that for the entire initial rating period on appeal, the Veteran's PTSD disability picture more nearly approximates social and occupational impairment with deficiencies in most areas such as work, school, family relationships, judgment, thinking, and mood, which is consistent with a 70 percent disability rating under DC 9411.  38 C.F.R. § 4.130.

The Board has reviewed all the evidence of record, lay and medical, and finds that for the entire initial rating period on appeal, the evidence has not met or more nearly approximated the criteria for a higher 100 percent disability rating for PTSD.  Id.  The record does not indicate total occupational and social impairment, due to symptoms of such a severity as described for a 100 percent evaluation for PTSD.  While the Veteran reported at a November 2010 VA mental health consultation that he missed about three months of work that year due to mental health issues, he reported at a December 2010 VA mental health consultation that in January 2011, he would begin a two-year nursing program using his GI bill educational benefits.  This is evidence that the Veteran does not have total occupational impairment due to his PTSD symptoms.  Moreover, while the record reflects that the Veteran is divorced, the evidence of record indicates that the separation was mainly due to the spouse's drug addiction as evidenced by the Veteran taking custody of his two children.  See May 2013 VA mental health note.  The Veteran has reported on numerous VA visits that he cares about his children and has a good relationship with them.  At a December 2010 VA mental health consultation, the Veteran reported a sense of pride that he is making strides and is more available for his children as a single parent.  Moreover, at an August 2009 VA primary care consultation, the Veteran reported that he was about to get married but that when his fiancé moved in with him, she had to leave due to his anger problems.  This is evidence that the Veteran is able to carry on a relationship even though it ended due to his anger problems; this supports a finding that the Veteran is unable to maintain effective relationships, but is not indicative of total social impairment.  Therefore, the totality of this evidence demonstrates that the Veteran does not have total social impairment due to his PTSD symptoms.  

Aside from the recently-noted audiovisual hallucinations, the Veteran does not exhibit symptomatology described for a 100 percent rating (i.e., gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name).  As noted above, the Veteran has identified one isolated incident of a suicide attempt and that he checked himself into a hospital, and in May 2013, the Veteran reported that suicidal thoughts were without a plan.  The Veteran has otherwise consistently denied suicidal and homicidal ideation.  Accordingly, the Board finds that the Veteran is not in persistent danger of hurting self or others, has reported suicidal ideation without plan or intent during the course of his mental health treatment, and has indicated that his sense of responsibility towards his children would prevent him from hurting himself.  

Finally, for the entire initial rating period on appeal, the Board finds that the degree of severity of the Veteran's psychiatric symptoms or functional impairment as reflected by his GAF scores which were predominantly assessed to between 40 and 60 are not consistent with a 100 percent rating for PTSD, and more closely approximate a level of functional impairment congruent with a 70 percent rating for PTSD.  The Board finds that, for the entire initial rating period on appeal, the Veteran's PTSD symptoms, though severe in degree, are not of the severity indicated for a 100 percent rating for PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7, 4.130.

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and occupational impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria under DC 9411 specifically provides for disability ratings based on a combination of psychiatric symptoms, findings, and impairment due to the symptoms.  In this case, the Veteran's PTSD is manifested by symptoms of flashbacks, intrusive thoughts, and avoidance of reminders of traumatic events, nightmares, anxiety, sleep disturbance, irritability and anger outbursts, difficulties with concentration and memory, social avoidance or isolation, depression, audiovisual hallucinations, and reports of suicidal ideation without a plan.  These symptoms are part of or similar to symptoms listed under the applicable schedular rating criteria. 

The schedular rating criteria specifically include ratings based on occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due psychiatric symptoms.  The schedular rating criteria also include ratings based on analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442; see also 38 C.F.R. § 4.21.  Additionally, the Board has considered probative GAF scores, which are incorporated through the DSM-IV as part of the schedular rating criteria, as reflective of the degree of severity of psychiatric symptoms or overall functional impairment caused by the Veteran's PTSD. 

For these reasons, the Board finds that the schedular rating criteria is adequate to evaluate the Veteran's PTSD and referral for consideration of an extraschedular evaluation is not warranted.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the schedular rating criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with service-connected PTSD, the Board finds that for the entire initial rating period on appeal, the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating of 70 percent for PTSD but no higher throughout the appeal period is granted. 


REMAND

TDIU

Insomuch as the record suggests that PTSD may have impacted the Veteran's employability, the Board finds that such questions of unemployability are adequately addressed by the separate issue of TDIU, which is raised by the record and being remanded in this case.  Entitlement to an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) and a TDIU rating under 38 C.F.R. § 4.16, although having some similar criteria such as questions of the degree of interference of impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that disability.  In contrast, 38 C.F.R. § 4.16(b) requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 
6-96.  

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) requires only marked interference with employment, meaning above and beyond the schedular rating assigned for the disability, whereas TDIU requires evidence of unemployability.  Kellar, 6 Vet. App. at 162; see also Thun v. Peake, 22 Vet. App. 111, 117 (2008) ("extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable").  In Thun, 22 Vet. App. 111, the Court held that difficulty in obtaining or retaining employment is an element considered for establishing a TDIU; therefore, to require the same showing in determining entitlement to extraschedular consideration under 38 C.F.R. § 3.321 would create an impermissible overlap between these two concepts.        

In Johnson v. Shinseki, 26 Vet. App. 237 (2013), the Court held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) does not require VA to consider multiple service-connected disabilities on a collective or combined basis when determining whether such an rating is appropriate.  Instead, consideration under 38 C.F.R. § 3.321(b)(1) is a disability-by-disability determination that requires VA to determine whether extraschedular referral or assignment of an extraschedular evaluation is appropriate based on consideration of each service-connected disability individually.  Johnson, 26 Vet. App. at 244-45.  

In contrast, consideration of entitlement for a TDIU requires VA to evaluate whether a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  See 38 C.F.R. § 4.16.  The central inquiry in TDIU adjudication is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  While entitlement to a TDIU under 
38 C.F.R. § 4.16 requires an evaluation of impact that all the service-connected disabilities have on employment, entitlement to an extraschedular evaluation focuses only on whether the schedular rating criteria for a particular, singular disability is inadequate to compensate for the average impairment of earning capacity due to that singular disability.  Additionally, based on the disability-by-disability method endorsed by the Court in Johnson, consideration of marked interference with employment under 38 C.F.R. § 3.321(b)(1) would also be considered on a disability-by-disability basis and would not look at how the combination of service-connected disabilities impacted a veteran's employability.

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad, 5 Vet. App. at 529.

In this case, during an August 2009 VA primary care visit, the Veteran stated that he lost time from work because of his inability to concentrate on his job.  The Veteran reported at a November 2010 VA mental health consultation that he missed about three months of work that year due to mental health issues.  He explained that he continued to work in the train industry but was contemplating an occupational change.  The Veteran then indicated that the job demands and lack of a set schedule contribute to his sleep impairment.  Additionally, he recognized that his ability to appropriately manage PTSD symptoms is detrimentally impacted by the persistently-high stress associated with the job.  However, he indicated that he is setting appropriate limits with work by demanding time to maintain his doctor's appointments.   He also reported at a December 2010 VA mental health consultation that in January 2011 he would begin a two-year nursing program using his GI bill educational benefits.  VA treatment records after December 2010 showed that the Veteran was unemployed but it is unclear as to whether his unemployment was a result of his service-connected disabilities or because he was attending college in preparation for occupational change.

Taking Rice into consideration, the Board construes this evidence to be a new claim for a TDIU.  However, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with a TDIU claim.  Moreover, a VA opinion would also help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to his service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  

Additionally, any records or evidence identified by the Veteran as relevant to a claim for a TDIU should be obtained.  Therefore, on remand, after providing appropriate notice to the Veteran, such records should be obtained and a clinical opinion should be acquired.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following actions:

1. Provide the Veteran with the appropriate VCAA notice relating to a claim for a TDIU, which outlines the types of evidence the Veteran needs to provide in order to establish a TDIU.

2. Perform any additional development with respect to the claim for a TDIU, to include obtaining from the Veteran a detailed statement regarding his post-service work history as well as all of his education and training.  All actions to obtain the requested statement should be documented fully in the claims file.

3. Schedule the Veteran for an appropriate VA examination to be conducted, if possible, by a vocational rehabilitation or similar specialist for an examination and opinion regarding the Veteran's employability.  

The examiner should provide an opinion as to the effect of the Veteran's service-connected disabilities on the ability to secure (obtain) and follow (maintain) substantially gainful employment.  The examiner should also review the relevant evidence in the claims folder, to include any prior VA medical examinations in the course of rendering any opinion.  Thereafter, the examiner should offer the following opinions:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities render him unable to secure (obtain) or to follow (maintain) substantially gainful employment?

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider his age or the effect of any non-service-connected disabilities.  

A rationale should be given for all opinions and conclusions rendered.  

4. Thereafter, the issue of TDIU should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


